Citation Nr: 1130154	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a disability manifested by memory loss.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

9.  Entitlement to service connection for basal cell carcinoma, to include as secondary to herbicide exposure.

10.  Entitlement to service connection for disability manifested by headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty in from September 1966 to December 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June and September 2009 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  Thereafter, the case was transferred to the Huntington, West Virginia, RO.  

The Veteran testified before the undersigned in a videoconference hearing in May 2011; a transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received.

The Veteran has raised the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD).  See the May 2011 hearing transcript.  This matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for a disability manifested by headaches is addressed in the REMAND that follows the ORDER section of this decision. 

FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the Republic of Vietnam, or was in Korea during a period of time when the service department has determined that herbicides were used, or was otherwise exposed to an herbicide agent (to include Agent Orange) during service. 

2.  A hearing loss disability of either ear was not present in service, and no current hearing loss disability is etiologically related to service.

3.  A disability manifested by memory loss was not present in service, and no current disability manifested by memory loss is etiologically related to service.

4.  The Veteran is not shown to have a peripheral neuropathy of any extremity.

5.  Neither hypertension, diabetes mellitus, nor basal cell carcinoma was present until more than one year following the Veteran's discharge from service, and none of the disabilities is etiologically related to the Veteran's active service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  A disability manifested by memory loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Hypertension, diabetes mellitus and basal cell carcinoma were not incurred in or aggravated by active service, nor may incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed letters in June 2008 and March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Regarding the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent, available post-service treatment records (including VA and private records) have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Veteran has undergone VA examinations pertinent to his hearing loss disability, hypertension, peripheral neuropathy, and memory loss claims.   The Board also finds that no additional development for medical opinions or examinations is necessary.  Specifically, regarding the claims seeking service connection for diabetes mellitus and basal cell carcinoma, there is no medical evidence suggesting that these disabilities were present until many years after the Veteran's military service or suggesting that these disabilities are etiologically related to service.  Moreover, as discussed in detail below, there is no lay evidence of record credibly establishing a continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, the low threshold has not been met.  

Accordingly, the Board will address the merits of the claims.

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

If certain chronic diseases, including hypertension, diabetes mellitus and cancer, are manifested to a compensable degree within one year following a veteran's discharge from active duty, they may be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313(a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In general, in order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran contends that he developed bilateral hearing loss as a result of noise exposure from guns fired off his ship during his active naval service.  Service personnel records note that the Veteran served in the Navy as a boatswain's mate during the Vietnam Era.

The Veteran's STRs dated from 1966 to 1969 are negative for complaints or findings related to hearing loss disability.  

Prior to November 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.  At the time of the Veteran's July 1965 pre-enlistment physical examination, pure tone thresholds, in decibels, were noted as follows: 


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
5(20)
0(10)
-5(5)
0(10)
-5(0)
-5(5)
LEFT
5(20)
-5(5)
5(15)
5(15)
5(10)
15(25)

A December 1969 separation examination report notes findings of 15/15 bilaterally for the whisper voice and spoken voice tests. 

Following service, a March 1994 employment examination report notes that pure tone thresholds, in decibels, were noted as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
20
LEFT
20
25
20
20
20

A February 2006 VA preventative medicine treatment record notes that the Veteran had progressive hearing loss secondary to machine shop noise.  A March 2006 VA mental health outpatient treatment record notes that the Veteran had lost a lot of hearing due to "employment."

In May 2008, the Veteran submitted a claim (in pertinent part) for service connection for hearing loss disability.

A January 2009 VA examination report notes the Veteran's complaints of problems hearing.  He also reported a history of noise exposure in the service (from guns) and following his service (from working in a machine shop for 38 years).  On examination, pure tone thresholds, in decibels, were noted as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
35
35
60
LEFT
10
25
30
40
60

Speech audiometry revealed speech recognition ability of 92 percent for the right ear and 92 percent for the left ear.  After reviewing the Veteran's claims file, including his STRs, the examiner noted that there were no findings of hearing loss disability in service and that the Veteran worked in a machine shop for 38 years after service.  The examiner stated, "It is not as least as likely as not that [the] reported history of military noise exposure has contributed to the veteran's current hearing loss, especially since hearing was essentially normal on testing in 1994."

Based on the aforementioned evidence, the Veteran is not shown to have hearing loss disability during active service.  At no time during service did the Veteran have hearing loss disability as defined in 38 C.F.R. § 3.385.

It is not in dispute that the Veteran was exposed to acoustic trauma during his active service, or that he currently has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  However, as noted above, the first medical evidence of such disability is more than 39 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's current hearing loss disability is (or might be) related to his service, and does not suggest that it might be related to his service.

What is necessary to substantiate the Veteran's claim is competent (medical) evidence that relates his current hearing loss disability to an event, injury, or disease in service.  The January 2009 VA examiner opined that there is no relationship between the Veteran's current hearing loss and his active service.  The VA examiner's opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence.  The VA examiner provided a detailed explanation of the rationale for the conclusion reached, as noted above.  There is no medical opinion to the contrary of record.

The Veteran himself believes that his hearing loss was caused by noise exposure during his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Disability Manifested by Memory Loss 

The Veteran contends that he currently has memory loss that is related to an in-service head injury.  Essentially, he alleges that after being hit in the head he experienced amnesia.  See March 2006 VA outpatient treatment record, July 2008 statement and May 2011 hearing transcript.

STRs note that the Veteran fell on a wet ship deck in June 1967.  He was seen by a medic and the assessment was possible concussion.  There is no evidence that the Veteran was rendered unconscious or fell into a coma.  In August 1969 the Veteran was hospitalized for paranoia.  He reported a period of amnesia one year earlier after a head trauma that rendered him unconscious; the examiner noted that there had been no true residuals.  The Veteran also reported drinking heavily.  A December 1969 separation examination report is negative for complaints or findings related to memory loss.

Following service, a February 2006 VA outpatient treatment record notes the Veteran's complaints of difficulty with short-term memory.  A March 2006 VA outpatient treatment record notes that the Veteran reported that after he was hit in the head by something from an upper deck of his ship, and was in a coma for three days.  He experienced amnesia thereafter.  The examiner noted that the Veteran answered all questions appropriately without obvious memory deficit.  VA treatment records dated from 2006 to 2008 note the Veteran's history of alcohol abuse.

In May 2008, the Veteran submitted a claim (in pertinent part) for service connection for a disability manifested by memory loss.

In a July 2008 statement, the Veteran alleged that in November 1966 he was hit in the head by something from another carrier while descending a ladder on his ship.  He fell to the deck and was rendered unconscious.  He awoke the next day in sick bay with amnesia, which lasted three days.  

In a November 2008 statement, C.H., who was stationed with the Veteran on the USS Collett from 1966 to 1967, stated that the Veteran sustained a head injury when he fell and hit his head on a ladder step.  C.H. also stated that the Veteran had amnesia for several days and was treated in sick bay.

A January 2009 VA brain and spinal cord examination report notes that the Veteran reported having memory loss that began a "few years ago."  After reviewing the claims file, the examiner opined that the Veteran's memory loss is not related to his military service, to include any head injury therein, which the examiner noted was "not significant" and was at worst a concussion.  The examiner further opined that the Veteran's memory loss could be due to remote alcoholism or his cholesterol medication.

The medical evidence of record shows that the Veteran has memory loss.  However, as noted above, despite the Veteran's contentions that this disability began in service, STRs (including a December 1969 separation examination report) note no objective findings of memory loss.  The first evidence of post-service complaints of memory loss is a February 2006 VA treatment record.  This interval of time between service separation and the earliest documentation of the disability is, of itself, a factor weighing against a finding of service connection.  See Maxson, supra.

The Board has considered the Veteran's own statements to the effect that he currently has a disability manifested by memory loss that was incurred during his military service.  He is competent to report observable symptoms, and thus such statements could potentially show continuity of symptoms such as to enable a grant of service connection.  However, his statements as to continuity are not deemed credible here.  Again, his STRs, including his separation examination, are negative for objective findings of memory loss or the coma which he has alleged.  Moreover, he did not raise a claim referable to his claimed disability until 2008, decades after discharge.  If he had been experiencing continuous problems with his memory since service it is reasonable to expect that he would have initiated a claim much sooner.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.

With respect to the etiology of any current memory loss, the January 2009 VA examiner opined that it was less likely that there was a relationship between the Veteran's current memory loss and his military service, to include a head injury therein.  The VA examiner opined that the Veteran's memory loss was due to remote alcoholism or medication.  The VA examiner's opinion is based on a review of the Veteran's entire pertinent medical history, including his STRs and post-service medical evidence.  The VA examiner provided a detailed explanation of the rationale for the conclusion reached, as noted above.  There is no medical opinion to the contrary of record. 

The Veteran himself believes that his memory loss was caused by a head injury during his active service.  In this regard, the Board acknowledges Jandreau, supra, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Peripheral Neuropathy of the Extremities

The Veteran's STRs, including a December 1969 Separation Examination Report, are silent for any history, complaints, findings, treatment, or diagnosis of peripheral neuropathy.

Post-service VA and private medical evidence is similarly negative for any findings, treatment, or diagnosis of peripheral neuropathy.  A January 2009 VA brain and spinal cord examination report notes that no sensory problems were found on examination.  

In this case, there is absolutely no evidence of record in the claims folder of peripheral neuropathy of the extremities.  Accordingly, service connection for such disability is not warranted.  See Brammer, supra.

The Veteran testified that he has experienced numbness and tingling in his hands, fingers and feet.  With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  The January 2009 VA examiner noted no findings of peripheral neuropathy on examination.  Thus, current disability has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail.

Hypertension, Diabetes Mellitus and Basal Cell Carcinoma

The Veteran's service personnel records show he served in the U.S. Navy aboard the USS Collett, USS Bainbridge, USS Durham and USS Cabildo during the Vietnam Era.  He was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  The Veteran maintains that while he was stationed on the Collett in March 1967, a jet blew up while attempting to land on the USS Enterprise.  The Veteran maintains that he went out on a whale boat to pick up body parts; he later delivered the remains to shore near Da Nang Harbor.  However, despite these allegations, there is no objective evidence that the Veteran ever disembarked and set foot on land in Vietnam.  See personnel records and a May 2009 response from the U.S. Armed Services Center for Research of Unit Records (USASCRUR).  

The Veteran's STRs, including a December 1969 discharge examination report, are negative for complaints or findings related to hypertension, diabetes mellitus and basal cell carcinoma

Following service, VA outpatient treatment records beginning in February 2006 note the Veteran's treatment for hypertension.  VA treatment records note that the Veteran was treated in August 2007 for skin cancer.  

In May 2008, the Veteran submitted a claim (in pertinent part) for service connection for hypertension, to include as secondary to herbicide exposure.

During a January 2009 VA examination, the Veteran reported that he was first diagnosed with hypertension three years earlier.  He denied receiving any treatment for hypertension in service.  He maintained that his hypertension was related to a head injury he sustained in service.  After reviewing the claims file, the VA examiner opined that the Veteran's hypertension was not related to his military service, noting that he had no treatment for hypertension in service.  The examiner also opined that the Veteran's hypertension was not related to any in-service head injury.

In February 2009, the Veteran submitted a claim (in pertinent part) for service connection for diabetes mellitus.

A January 2010 treatment record from Dr. L. notes that the Veteran was being treated for non-insulin-dependent diabetes mellitus.

The Veteran testified during his May 2011 hearing before the Board that he was diagnosed with diabetes until a year and a half earlier.

It is not in dispute that the Veteran has had post-service treatment for hypertension, diabetes mellitus and basal cell carcinoma.  However, it is neither alleged, nor shown by the record, that any of these disabilities was manifested in service or in the Veteran's first year post-service; nor is there any medical opinion in the record that directly relates these disabilities to service or to any event therein.  Accordingly, service connection for such diseases on the basis that they became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The Veteran alleges (in part) that his hypertension, diabetes mellitus and basal cell carcinoma resulted from his exposure to Agent Orange by a one day trip to Vietnam.  However, his service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam."  Rather, he served in the Navy in waters off the shore of Vietnam.  The Board is bound by VA's General Counsel Opinion (and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that determination) that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  Consequently, the Veteran's claims seeking service connection are not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including diabetes mellitus, on a presumptive basis based on herbicide exposure therein for veterans who served on land in Vietnam).

The Board notes that the June 2009 rating decision on appeal advised the Veteran that exposure to herbicides had been conceded, and the undersigned Acting Veterans Law Judge so informed the Veteran during the videoconference hearing.  However, the RO corrected such concession, as reflected in the Supplemental Statement of the Case (SSOC) in January 2010 in which the RO notified the Veteran that in fact it had been unable to verify that the Veteran went ashore in Vietnam for the purpose of establishing entitlement to the presumption of exposure.   

The Veteran may still establish service connection for hypertension, diabetes mellitus and basal cell carcinoma by affirmative and competent evidence that such diseases are related to his service or some event therein.  However, the first evidence of a diagnosis of hypertension is in 2006, nearly 37 years after service.  The first evidence of a diagnosis of diabetes is decades after the Veteran's discharge from service in 1969.  Private treatment records dated in 2010 note treatment for diabetes, and the Veteran testified in May 2011 that he was not diagnosed with diabetes until a year and a half earlier (2009).  The first evidence of basal cell carcinoma is in 2007, nearly 38 years after service.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that these disabilities are service-related.  See Maxson, supra.  Furthermore, there is no competent evidence that links these disabilities to the Veteran's service. A January 2009 VA examiner reviewed the Veteran's claims file and opined that his Veteran's hypertension was not related to his military service.  Reasons for this opinion were provided, as noted above.  There is no opinion to the contrary of record.  Regarding the diabetes mellitus and basal cell carcinoma issues, the Board finds that no additional development, to include a medical examination and/or opinion, is warranted based on the facts of this case.  This is because any such medical opinion would not establish the existence of an injury in service to which current disabilities could be related, nor produce evidence supporting a nexus between current disability and service (e.g., continuity of complaints).  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).

The Veteran's belief that his hypertension, diabetes mellitus and basal cell carcinoma are related to service, to include Agent Orange exposure therein, is not competent evidence, as he is a layperson, untrained in establishing a medical diagnosis or determining medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). T

Conclusion

The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claims, that doctrine does not apply.  Accordingly, the claims must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a disability manifested by memory loss is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for basal cell carcinoma, to include as secondary to herbicide exposure, is denied.


REMAND

Regarding the claim of service connection for a headache disability, the Veteran contends that such disability was incurred in service.  In the alternative, he contends that it arose as a result of his service-connected posttraumatic stress disorder (PTSD).  See May 2011 hearing transcript.

The medical evidence of record establishes a current diagnosis of headache disability.  See January 2010 VA examination report.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the Veteran has not been scheduled for a VA examination to determine whether he has a headache disability that was caused or aggravated (in light of Allen, supra) by his service-connected PTSD.  (The January 2010 VA examiner only addressed whether a headache disability was incurred in or aggravated by the Veteran's military service.)

For the above reasons, a VA examination to address this medical question is necessary.  See 38 U.S.C.A. § 5103A.  (Parenthetically, a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service-connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the RO/AMC and the VA examiner is directed to these changes (and to Allen) so that the report of the VA examination directed by the Board includes the necessary information.)

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that any currently- diagnosed headache disability was caused or aggravated by his service-connected PTSD.  The claims files must be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the examination report.  All clinical findings should be reported in detail.  Based on review of the Veteran's pertinent medical history and with consideration of sound medical principles, the examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or better probability) that any currently diagnosed headache disability was caused or aggravated (i.e., chronically worsened) by the Veteran's service-connected PTSD?

(b)  If it is determined that such disability was not caused, but was aggravated by, the Veteran's PTSD, the examiner should identify the baseline level of severity of the headache disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the headache disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  The examiner must explain the rationale for all opinions expressed.

All findings and conclusions should be set forth in a legible report.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  The RO or the AMC should then re-adjudicate the claim.  The provisions of 38 C.F.R. § 3.310(b) (2010) must be applied.  If the benefit sought on appeal remains denied, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


